The opinion of the court appears in the .headnotes.
Hines, J.,
dissenting. I can not agree to the conclusion reached by the majority of the court. Where by the act of the parties there is a bona fide valuation of the package shipped, or where the contents of such package are unknown to the carrier and the valuation thereof is declared by the shipper’s agent, who delivers the same for the shipper to the carrier for transporation, and who signs the shipper’s name to the receipt of the carrier for the package, in which the shipper declares the value of the package, and on the valuation so placed by the shipper on the package the shipper obtains a lower express rate, the shipper is estopped from recovering beyond the valuation thus fixed; although neither the carrier nor the shipper’s agent knew the value of the contents of the package, although such valuation was much below' the true value of the package, and although the value declared by the shipper was the result of a suggestion from the agent of the carrier as to placing such valuation thereon, so that the package could be sealed and thus carried under the sanctity of a seal, and although the agent of the shipper at the time stated that all he wanted was such a valuation as would secure safe carriage and delivery. Ga. R. Co. v. Keener, 93 Ga. 808 (21 S. E. 287, 44 Am. St. R. 197); Central of Ga. Ry. Co. v. Murphey, 113 Ga. 514 (38 S. E. 970, 53 L. R. A. 720); So. Ry. Co. v. Horner, 115 Ga. 381 (2) (41 S. E. 649); G. S. & F. Ry. Co. v. Johnson, 121 Ga. 231 (supra); Central of Ga. Ry. Co. v. City Mills, 128 Ga. 841 (58 S. E. 197); A. & W. P. R. Co. v. Fairburn Marble Co., 145 Ga. 708 (89 S. E. 817). In Adams Express Co. v. Mellichamp, 138 Ga. 443 (supra), the value was not declared by the shipper.. I am authorized to say that Justice Beck agrees with me in this dissenting opinion.